Citation Nr: 1545877	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  00-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ankle disability, claimed as sprain or fracture.   

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.  

3.  Entitlement to service connection for respiratory disability, include mycoplasma mcognitus tuberculosis, shortness of breath and persistent coughing.

4.  Entitlement to service connection for chronic multi-symptom illness, to include fibromyalgia and chronic fatigue syndrome.  

5.  Entitlement to service connection for neurological disability, including as due to a chemical imbalance in the brain. 
    
6.  Entitlement to service connection for sleep apnea.

7.   Entitlement to service connection for skin disability, to include sores and rashes. 
 
8.  Entitlement to service connection for gastrointestinal disability, to include gastrointestinitus, gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

9.  Entitlement to an effective date earlier than March 8 2010, for the award of service connection for PTSD with mood disorder.    
  
10.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  

11.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  

12.  Entitlement to a compensable rating for rhinitis.

13.  Entitlement to an initial evaluation in excess of 10 percent for psychiatric disability, to include posttraumatic stress disorder (PTSD) and mood disorder.    

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

15.  Entitlement to nonservice connected pension benefits.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to September 1980 and from September 1984 to July 1993.      

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans' Affairs (VA).  

This is the first time this case has been before the undersigned.  The Veteran's pension claim was remanded for further development or because it was inextricably intertwined with other issues on appeal in January 2005, April 2009, January 2011 and June 2012.  The claim for increased evaluation for PTSD was remanded for further development or because it was inextricably intertwined with a claim on appeal in January 2011 and June 2012.  The claim for an earlier effective date for service connection for PTSD was remanded for further development in June 2012.  

The issues of entitlement to service connection for respiratory disability, including mycoplasma mcognitus tuberculosis, shortness of breath and persistent coughing, entitlement to service connection for chronic multi-symptom illness, to include fibromyalgia and chronic fatigue syndrome, entitlement to service connection for neurological disability, including as due to a chemical imbalance in the brain, entitlement to a TDIU and entitlement to non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied service connection for right ankle disability and an unappealed April 2009 Board decision denied service connection for migraine headaches.

2.  Evidence received since the November 1993 rating decision and evidence received since the 2009 Board decision does not relate to unestablished facts necessary to substantiate the respective claims, nor does it raise a reasonable possibility of substantiating the respective claims.  

3.  The Veteran is not shown to have sleep apnea or any chronic skin disability other than onychomycosis, dermatofibroma and forehead scar, which are already service-connected.

4.  A chronic gastrointestinal disability was not manifest in service or for many years thereafter and none of the Veteran's current gastrointestinal disabilities are shown to be related to service.   

5.  The Veteran's entitlement to service connection for PTSD did not arise until October 30, 2008, as a diagnosis of this disability and competent evidence linking the diagnosis to service was not present prior to this date.     

6.  The Veteran's bilateral knee disability has been manifested by pain on motion; compensable limitation of flexion, compensable limitation of extension, instability and subluxation have not been shown.   

7.  The Veteran's rhinitis is not manifested by polyps, 100 percent blockage in one nasal passage or 50 percent or more blockage in both nasal passages.

8.  The Veteran's PTSD has been manifested by occupational and social impairment due to mild and transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been shown. 





CONCLUSIONS OF LAW

1.  The November 1993 rating decision and the April 2009 Board decision are final, the evidence received since these respective decisions is not new and material and the claims for service connection for right ankle disability and migraine headaches may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014), 38 C.F.R.  §§ 3.156, 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  The criteria for service connection for sleep apnea, skin disability, to include sores and rashes, and gastrointestinal disability, to include gastrointestinitus, gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for an effective date of October 30, 2008 but no earlier for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.304, 3.400 (2014).

4.  The criteria for a rating in excess of 10 percent for disability of either knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5024, 5257, 5260, 5261 (2014). 

5.  The criteria for compensable rating for rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.114, Codes 6502, 6522 (2014).

6. The criteria for an initial rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.130, Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims to reopen

In a November 1993 rating decision, the RO denied service connection for right ankle disability, based primarily on a finding that the Veteran was not shown to have any current right ankle disability as a residual to an ankle injury in service.  Also, in an April 2009 rating decision, the Board denied service connection for migraine headaches, finding that the veteran's headaches began more than one year after his separation from service and were not otherwise related to service.  The Veteran did not appeal either decision.  Thus, they are final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the November 1993 rating decision does not tend to indicate that the Veteran has a current right ankle disability.  In this regard, during an October 2008 VA medical examination, while noting that the Veteran experienced some right ankle pain on motion, the examiner indicated that ankle X-rays were normal and that the Veteran's history of right ankle fracture with normal X-rays did not have any effect on his daily activities.  Thus, this evidence does not tend to indicate that the Veteran has any current right ankle disability.  Similarly, the prison medical evidence also does not show any medical findings of a current right ankle disability.  Further, the Veteran has not specifically alleged that he has a current right ankle disability.  Rather in his February 2013 statement, which was construed as claim to reopen the previously denied claim of service connection for right ankle disability, the Veteran indicated that he did experience an ankle injury during active service, a fact which is not in dispute.  The only question is the existence of a current problem during the appeal period. 

Accordingly, the Board finds that the evidence received subsequent to the November 1993 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not meet even the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, the evidence is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Also, evidence received since the April 2009 Board decision denying service connection for migraine headaches does not include any medical findings indicating that the Veteran's headaches began during service or the first post service year, so as to potentially warrant presumptive service connection.  It also does not include any medical findings tending to indicate that the headaches are otherwise related to service.  Additionally, it does not include any non-cumulative assertions that the headaches did begin either in service or during the first post-service year or that the headaches are otherwise related to service.  Instead, the non-cumulative evidence received since April 2009 tends only to indicate that the Veteran continues to suffer from migraine headaches, which was already an established fact at the time of the April 2009 Board decision.  Accordingly, the evidence received since April 2009 is either cumulative or does not relate to an unestablished fact necessary to substantiate the claim or meet even the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, the evidence is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   
II.  Service connection claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Sleep apnea, skin disability and gastrointestinal disability

The evidence does not show that the Veteran has sleep apnea.  In this regard, the medical evidence of record does not include a diagnosis of this disability.  Also, the Veteran has not complained of any specific, potential sleep apnea symptoms, such as snoring or stopped breathing while asleep (symptoms that he might not be capable of witnessing but that which fellow inmates could witness).  While prison medical records show that he has on occasion reported difficulty sleeping, these reports have been related to other factors (e.g. his PTSD symptoms or the lights not being turned off).  It is important for the Veteran to understand that the fact he has problems sleeping does not necessarily indicate "sleep apnea".   

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for sleep apnea must be denied.   Id.

Regarding skin disability, the Board notes that the Veteran is already service-connected for onychomycosis of the toenails of both feet, dermatofibroma of the left lower leg and scar of the forehead.  The medical evidence does not show that the Veteran has any other current disability of the skin.  In this regard, no additional skin problems were reported by the Veteran during the October 2008 VA examination and the prison medical records do not show any additional chronic skin problems.  Additionally, the Veteran has not otherwise reported that he has any additional skin disability, other than to generally assert a claim for "sores and rashes."  Accordingly, in the absence of proof of any other current skin disability, this claim must be denied.  Id.

The Veteran has also claimed service connection for gastrointestinal disability, to include gastrointestinitis and GERD.  The prison medical records do show that the Veteran was found to have a hiatal hernia as early as 2007.  Also, in June 2012, the Veteran was afforded an endoscopy and colonoscopy, which produced diagnoses of duodenitis, gastritis and erosive esophagitis (presumably from GERD).  However, there is no indication that any of these chronic gastrointestinal disabilities are related to the Veteran's service.  

In this regard, the service treatment records, while showing the Veteran did experience some temporary problems with diarrhea do not show that any chronic gastrointestinal disability developed in service.  Then the earliest indication of the development of any chronic gastrointestinal disability is not until 2007, many years after service.  Additionally, there is no medical evidence, which even suggests a relationship between any current gastrointestinal disability and the Veteran's military service.  Further, the Veteran has not specifically alleged continuity of gastrointestinal symptomatology since service and as a layperson, he is not competent to otherwise opine on whether his current gastrointestinal disability is related to service.  The Board also notes that the evidence does not support a finding that the Veteran currently has irritable bowel syndrome.  In this regard, the medical evidence does not include a diagnosis of this disability and also specifically attributes his gastrointestinal distress to other disabilities, namely, duodenitis, gastritis and erosive esophagitis/GERD.  

Accordingly, as the Veteran is not shown to have current IBS and as his current gastrointestinal disabilities were not shown in service or for many years thereafter and are not shown to be related to service, his claim for service connection for gastrointestinal disability must be denied.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

III.  Earlier effective date for service connection for PTSD.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.   § 5110 and 38 C.F.R. § 3.400.   Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of these two dates.  See 38 C.F.R. § 3.400.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV] and an appropriate a link between current symptoms and a stressor event in service; and appropriate evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

In this case, in a March 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective March 8, 2010.   The RO noted that it had assigned this effective date on the basis of a March 2010 VA examination report, which showed a confirmed diagnosis of PTSD associated with the confirmed in-service stressors of the Veteran's unit suffering enemy attacks during his service in Southwest Asia.  The RO also noted that an earlier October 2008 VA examination also diagnosed PTSD but did not specifically relate this diagnosis to the in-service stressors.  Although the October 2008 diagnosis was less specific, given the subsequent more specific March 2010 finding, the evidence reasonably establishes that the Veteran was suffering from PTSD related to service as of the October 30, 2008 VA examination.  

Consequently, an effective date of October 30, 2008 for the award of service connection for PTSD may be assigned.

Notably, the Veteran's initial claim for service connection for PTSD was received much earlier (i.e. in August 1995).  However, prior to October 30, 2008, a diagnosis of PTSD or other psychiatric disability related to service had not been present.  A February 1996 psychological evaluation did note that a diagnosis of PTSD could be considered but did not render this diagnosis, did not specifically link this potential diagnosis to service and did not otherwise render a diagnosis of a psychiatric disability linked to the Veteran's military service.  Thus, entitlement to service connection for PTSD did not arise at any point earlier than October 30, 2008.  

Consequently, the Board has no basis under the law for awarding an effective date for service connection for this disability prior to this date.  38 C.F.R. § 3.400.  Accordingly, an effective date of October 30, 2008 but no earlier is warranted for the award of service connection for PTSD.  

The Board advises the Veteran and the Agency of Original jurisdiction that although an earlier effective date is being granted, because the Veteran was continuously incarcerated from October 30, 2008 to March 8, 2010, and was already receiving compensation at the maximum 10% compensation rate applicable to Veteran's in prison, the law precludes him from receiving any additional compensation as a result of this earlier effective date assignment.  

IV.  Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Ratings in excess of 10 percent for right and left knee patellofemoral syndrome.  

The Veteran has been assigned a 10 percent rating for patellofemoral syndrome of each knee effective August 1, 1993.  

The rating schedule provides for evaluating arthritis based on the limitation of motion of the affected joint.  If the limitation of motion of the joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of flexion of the leg at the knee is rated at 30 percent if flexion is limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the leg at the knee is rated at 50 percent if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.

In general, VA regulations provide that "pyramiding," or evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  VA has specifically found, however, that limitation of motion of the knee and instability of the knee are not duplicative or overlapping conditions, and that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1997).  Separate ratings must be based on additional disability.  

The Veteran has been incarcerated since the mid-90s.  Prison medical records up to 2008 show infrequent medical visits pertaining to right knee pain over the years.  In January 1999, the Veteran was noted to have a raised area on the right knee and he complained that his knee was painful on kneeling.  In August 1999, the Veteran complained of right knee pain, especially at the tibial tuberosity.  Physical examination showed a tender tibial tuberosity and the Veteran was issued a knee sleeve.  The diagnostic assessment was old injury to the right knee.  In July 2000, the Veteran again complained of right knee pain.  He indicated that he had a past history of right knee drainage and the use of a knee brace.  Physical examination showed active range of motion to flexion and extension with the Veteran complaining of pain.  In November 2001 and December 2001, the Veteran again complained of right knee pain.  In December 2001, physical examination showed full range of motion with extension.  The Veteran was wearing a knee brace and there was no edema or dislocation.  The diagnostic assessment was arthritis flare-up.    

At an October 30, 2008 VA examination, the Veteran reported pain in both knees.  Physical examination showed a normal gait.  Range of motion of the both knees was from 0 to 130 degrees with pain beginning at 130 degrees.  There was no joint swelling, effusion, tenderness or laxity, nor were there any other objective joint abnormalities.  X-rays of the knees were normal and the diagnosis was bilateral knee strain with normal X-ray.  The examiner noted that the bilateral knee strain would have no effect on chores, shopping, traveling, feeding, bathing, dressing, toileting, grooming or driving and a moderate effect on exercise, sports and recreation.     

Prison medical records from 2008 to 2013 similarly show infrequent medical visits for right knee pain.  In July 2009, the Veteran complained of discomfort of the right knee during range of motion.  No erythema or swelling was noted.  X-rays of the right knee were normal.  In August 2012, the Veteran again complained of right knee pain and some swelling was noted.  The Veteran was issued a sleeve type brace.    

Overall, the evidence does not show a compensable level of limitation of flexion or extension of either knee, with the October 2008 VA examination showing essentially normal range of motion, from 0 degrees extension to 130 degrees flexion, and the prison medical records not indicating that a compensable limitation of motion is present.  Thus, there is no basis for assignment of a rating in excess of 10 percent for either knee under Code 5260 or 5261.  Similarly, the medical evidence does not contain any indication of instability or subluxation of either knee.  To the contrary, the October 2008 VA examiner specifically found that the knee joints did not show any laxity or any other abnormalities.  Also, while the prison medical records show that the Veteran has been issued a brace or sleeve at times, these records indicate that these aids were issued in relation to the Veteran's complaints of pain and an instance of swelling but do not indicate that any were issued due to any underlying instability.  Additionally, the Veteran has not alleged that his knee is unstable or that it is at all subject to "giving way."  Thus, there is no basis for assigning a compensable rating under Code 5257 for slight instability or subluxation.  

Accordingly, the evidence indicates that the Veteran's bilateral knee disability is appropriately rated as 10 percent disabling for each knee under Code 5003, based on symptomatology that is compatible with arthritis with painful but otherwise noncompensable limitation of motion.  There is no basis for assigning higher ratings under this code as only one major joint, the knee, is involved.   38 C.F.R. § 4.71a.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.   38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Notably, during the October 2008 VA examination, the Veteran was noted to have pain on motion but only after flexion to 130 degrees.  The examiner also found that his knee disability would have a moderate effect on his exercise, sports and recreation but no effect on any other activities.  This level of functional limitation is adequately compensated by the existing 10 percent ratings.  Additionally, the prison medical records do not show any limitations more severe in degree.  Further, the Veteran has not alleged any more significant loss of function. 

In this regard, there is no question that the Veteran has problems with this disability.  This is not in dispute.  If he did not have some problems there would be no basis for the current evaluations. 

Accordingly, the 10 percent ratings currently assigned for each knee adequately compensate him for his functional loss.         




Rating in excess of 10 percent for PTSD

As noted above, in a March 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective March 8, 2010.  Also, as noted above, the Board has assigned an earlier effective date of October 30, 2008 for this disability.  The Board must now consider the Veteran's appeal of the rating assigned for this disability.  The Board notes that the Veteran is not prejudiced by the Board's current consideration of the rating assigned for the period from October 30, 2008 to March 8, 2010, as in assigning the initial rating effective March 8, 2010, the RO specifically considered the pertinent findings from the period from October 30, 2008 to March 8, 2010 (i.e. the results of the October 30, 2008 VA examination).  

The Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this Diagnostic Code, a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Code 9411.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations. Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130.

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV").

An October 2008 VA examination report with subsequent March 2010 signature shows diagnoses of PTSD and mood disorder not otherwise specified, with the examiner noting that the mood issues were part of the PTSD.  Mental status examination was generally unremarkable other than the Veteran not being able to do serial 7s.  The Veteran reported some initial insomnia but slept 6 hours per night without interruption and stated that he would take naps during the day.  He also reported panic attacks once a month that lasted 10 minutes with shortness of breath, chest pain, increased heart rate and sweats.  He noted that an attack would trigger a migraine.  The Veteran reported that he experienced some of his symptoms of PTSD daily.  He noted that the symptoms were very severe in the past but stated that they were much less severe currently.  The examiner noted that the Veteran's periods of dysphoric mood were likely directly related to his PTSD and during these times he avoided others and experienced a loss of interest in activities.  

The examiner assigned a GAF score of 75.  The Veteran reported that in the past he had had problems with employment, family relations, social relations and recreation but that his symptoms had lessened over the years.  He reported that he currently had problems with self-care, social relations and recreation when he was struggling with moods.  He also indicated that he had symptoms that did interfere with sleep and caused the need for naps during the day.  The examiner noted that the Veteran was showing improvement in symptoms.  However, he did have more structure and could have an increase in symptoms with the additional stress of work, family etc. after release from prison.  The examiner concluded that the Veteran did not exhibit occupational and social impairment with deficiencies in most areas, reduced reliability and productivity due to PTSD symptoms or occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  The examiner did find that the Veteran exhibited PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during significant periods of stress.  The examiner noted that the Veteran reported close contact with family, good interactions with the guards and other prisoners and interest in T.V., books and playing bass guitar.  The Veteran did continue to report difficulties with concentration, hypervigilance and re-experiencing symptoms but tended to describe these symptoms as much better than in the past.  

Prison medical records subsequent to October 30, 2008 do not show that the Veteran has received any ongoing psychiatric medication or other mental health treatment.  They also do not show that any special housing has been necessary due to mental health problems.  Rather, they tend to indicate that the Veteran is generally coping well with the challenges of imprisonment.  

In sum, the October 2008 VA examiner specifically found that the Veteran's psychiatric symptoms are best described as mild and transient in degree and the subsequent prison medical records do not show any more significant level of psychiatric distress.  During the October 2008 VA examination, the Veteran was noted to have symptoms that can be potentially compatible with a higher, 30 percent rating (e.g. monthly panic attacks, anxiety, depressed mood and sleep impairment).  However, given that he was generally found to have only mild or transient overall functional impairment, assignment of a higher, 30 percent rating on the basis of the presence of such symptoms is not warranted.  This finding is supported by the VA examiner's assigned GAF score of 75, indicative of symptoms that constitute transient and expectable reactions to psychosocial stressors, with no more than slight impairment in functioning.  

In an October 2010 notice of disagreement, the Veteran did request a higher, 30 percent rating due to the overall length of his disability, indicating that he had suffered from PTSD all the way back to his service in Southwest Asia.  However, as explained above, there is no basis under the law for awarding an effective date prior to October 2008 for the underlying award of service connection for PTSD.  Consequently, the Board is not able under the law to assign a higher rating effective this date based on symptomatology from which the Veteran was suffering prior to this date.  

In sum, under the schedular criteria, a rating in excess of 10 percent is not warranted for the Veteran's service-connected PTSD with mood disorder.  

Compensable rating for rhinitis

In a February 2013 communication, the Veteran indicated that he was filing a claim for rhino/nasal inflammation caused by chronic nasal destruction in the nose.  Notably, in a November 1993 rating decision, the RO granted service connection for rhinitis, status post-surgery for deviated septum.  Under the current regulations, allergic or vasomotor rhinitis warrants a 10 percent rating when polyps are not present but a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side is present.  38 C.F.R. § 4.97, Code 6522.   Similarly, a deviated nasal septum of traumatic origin rated as 10 percent disabling with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id., Code 6502.  Thus, the RO appropriately construed the Veteran's claim as one for increase of the already service-connected rhinitis, status post-surgery for deviated septum.  

In this case, the prison medical evidence does not indicate or even suggest that the Veteran is having any chronic nasal obstruction, polyps or other chronic nasal problems.  Also, during a 2008 VA examination, the Veteran did not report any nasal or sinus symptoms and examination of these areas was negative.  Nor has the Veteran otherwise asserted that he is experiencing any significant obstruction in either nasal passage.  Instead, he has simply asserted that he has experienced "rhino/nasal inflammation."  To the extent this assertion could be construed as indicating that the Veteran has significant nasal obstruction or other chronic, compensable nasal disability, the Board does not find it credible.  The prison medical evidence shows that the Veteran has been forthright in requesting medical assistance and testing when he has experienced significant medical problems.  For example, he has received ongoing medication for migraine headaches and when faced with more recent significant gastrointestinal distress, he brought it to the attention of prison medical personnel and was subsequently provided with an endoscopy and colonoscopy.  Thus, the Board presumes that if the Veteran was experiencing chronic nasal obstruction or other significant nasal obstruction, he would have reported it to prison medical personnel and at minimum, his report would have been recorded in the prison medical records.  However, no such report is present.  

In sum, there is no medical evidence or competent lay evidence indicating that the Veteran has polyps or a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Consequently, a compensable schedular rating for rhinitis is not warranted.  

Extraschedular consideration

The Board has also considered whether the schedular evaluations for the Veteran's psychiatric disability, knee disability and rhinitis are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44  (2008).  In determining whether referral for extra-schedular evaluation is necessary, the Board must first consider whether there is an exceptional or unusual disability picture present, where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and functional impairment attributable to the Veteran's symptoms, including knee pain on motion, mild overall symptoms of PTSD and mood disorder, and a lack of any significant symptoms of rhinitis.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration of the ratings assigned for these disabilities is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.  
  
V.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice pertaining to the service connection claims, the claims to reopen and the claims for increase for knee disability and rhinitis in a March 2013 notice letter.  Regarding the claim for increase for PTSD and the claim for an earlier effective date for service connection for PTSD, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case the Veteran was provided appropriate VCAA notice in regard to his initial claim for service connection for PTSD.  Thus, because the notice that was provided before service connection was granted for PTSD was legally sufficient, VA's duty to notify in regard to the instant claims for increase and an earlier effective date was already satisfied. 
   
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and prison treatment records are all associated with the claims file.

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims for service connection for sleep apnea, skin disability and gastrointestinal disability.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Regarding sleep apnea, the record does not contain competent evidence that the claimant has this current disability, or persistent or recurrent symptoms of it.  The record contains no diagnosis of sleep apnea or suspected sleep apnea, nor does it contain any notation of any suspected sleep apnea symptoms (e.g. snoring, breathing stopping while sleeping).  Additionally, the Veteran has not specifically alleged experiencing such symptoms.  He has complained of some difficulty sleeping with daytime sleepiness requiring napping but this difficulty has been specifically attributed to his PTSD.  Further, the record also does not contain more than a bare assertion that the sleep apnea alleged by the Veteran is related to service.  See e.g. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, the evidence also does not indicate that any current sleep apnea may be associated with service.  Consequently, a VA examination is not necessary in relation to this claim.  38 C.F.R. § 3.159(c)(4). 

Similarly, regarding skin disability, the record does not contain competent evidence that the Veteran has any skin disability other than his already service connected onychomycosis and dermatofibroma.  Nor does it contain evidence of persistent or recurrent symptoms of such other skin disability.  Consequently, a VA examination is not necessary in relation to this claim.  Id.

Regarding gastrointestinal disability, the Veteran is shown to have some such disabilities, including duodenitis, gastritis and erosive esophagitis/GERD.  However, there is no medical evidence even suggesting that any of these disabilities are related to service, nor has the Veteran asserted that he has experienced continuity of gastrointestinal symptomatology from these disabilities since service.  To the contrary, the prison medical records tend to indicate that the gastrointestinal distress experienced by the Veteran associated with these disabilities began relatively recently, providing some evidence against this claim.  Consequently, the evidence does not meet the low threshold of indicating  that these disabilities may be associated with the established event, injury, or disease in service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has also claimed service connection for irritable bowel syndrome, an illness, which has sometimes been associated with Gulf War service.  However, the Veteran has not been diagnosed with this disability and the existing medical evidence of record indicates that his current gastrointestinal symptomatology is attributable to other specific gastrointestinal disabilities (i.e. GERD, gastritis and duodenitis).  Consequently, the existing evidence does not show that he has IBS or persistent or recurrent symptoms of IBS.  Consequently, an examination in relation to this disability is also not warranted.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that under the controlling regulations, VA examinations are not required in relation to claims to reopen.  Consequently, examinations were not required in relation to the Veteran's petitions to reopen the claims for service connection for migraine headaches and right ankle disability.  

The RO did attempt to arrange for VA examinations to be performed in relation to the Veteran's claims for increase for bilateral knee disability and rhinitis.  However, the Veteran was not able to report for these examinations due to his incarceration.  

Although the RO did initially schedule these examinations, after full review of the record, the Board finds that the existing medical evidence of record is adequate to evaluate these disabilities.  In this regard, the Veteran has not specifically asserted that his bilateral knee disability has worsened since his last examination and the prison medical evidence of record (which provide comprehensive overview of the Veteran's disabilities, as a whole) does not tend to indicate any specific worsening.  Consequently, a more contemporaneous VA examination in relation to this claim is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Also, as discussed above, the existing medical evidence, including the October 2008 VA examination report and the subsequent prison medical evidence does not even suggest that the Veteran has symptomatology that might warrant a compensable rating for rhinitis and to the extent that the Veteran is asserting that he does have such symptomatology, the Board does not find the assertion credible.  Accordingly, a contemporaneous examination pertaining to this disability is also not necessary.  See e.g. 38 C.F.R. § 3.327.  Similarly, the Veteran has also not alleged worsening of his PTSD with mood disorder since the October 2008 VA examination with subsequent March 2010 signature and the prison medical evidence does not even suggest any such worsening.  Accordingly, a more contemporaneous examination in regard to this disability is also not warranted.  See Palczewski,, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

The Board notes that the Veteran did express dissatisfaction with the conduct of the October 2008 VA examinations referenced above and submitted a statement from someone who had witnessed the examinations to support his complaint.  The Board does not find any evidence that the October 2008 VA compensation examinations were conducted improperly, however, and review of the reports indicates that they were sufficiently thorough.  In any event, the Board has heard the Veteran's concerns, and in this regard it is important for the Veteran to understand that this was only one piece of evidence considered by the Board in a full review of this case.     

However, as explained in the remand below, in relation to the claims not decided herein, a further VA examination that is specifically focused on potential disability emanating from the Veteran's Gulf War service would be helpful, if one can be scheduled.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

As new and material evidence has not been received, the claim for service connection for right ankle disability is not reopened.   

As new and material evidence has not been received, the claim for service connection for migraine headaches is not reopened.  

Service connection for sleep apnea is denied.

Service connection for skin disability, to include sores and rashes, is denied. 
 
Service connection for gastrointestinal disability, to include gastrointestinitus, gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), is denied.

An effective date of October 30, 2008 but no earlier for the award of service connection for PTSD with mood disorder is granted subject to the regulations governing the payment of monetary awards.
   
A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

A compensable rating for rhinitis is denied.  

An initial evaluation in excess of 10 percent for psychiatric disability, to include posttraumatic stress disorder (PTSD) and mood disorder, is denied.      


REMAND

The Veteran's period of active duty included significant service in Southwest Asia, including as a Company Commander and Aviator.  On his Persian Gulf Registry Code sheet, the Veteran reported numerous potentially hazardous exposures during this service.  Additionally, the Veteran, along with affidavits from family and friends, has indicated that his health began to deteriorate during his Southwest Asia service and continued to deteriorate thereafter.  Included in these assertions are that the Veteran underwent a significant behavioral change and that his physical health deteriorated.  Given the Veteran's significant Southwest Asia service and the assertions of deterioration in health during this service and soon thereafter, including specifically asserted respiratory disability beginning during service, the Board finds that a VA examination in relation to the Veteran's remaining claims that is specifically focused on potential disability emanating from the Veteran's Gulf War service would be helpful, if one can be scheduled.  

The Board is cognizant that the RO did schedule a VA examination in April 2013 but the detention facility where the Veteran was being held was not willing to transport him to the VA Medical Center.  However, to ensure full compliance with the duty to assist an incarcerated Veteran in the context of provision of VA examinations, a remand is necessary so additional attempts to arrange an examination can be made, if possible.  See VA Manual M21-1, Part III, Subpart iv, Chapter 3, Section A.9.D.  
Prior to arranging for the examination, the AOJ should make all appropriate efforts to obtain records of medical treatment and evaluation the Veteran is receiving in prison dated since April 2013.  
The Board also notes that the Veteran's claims for a TDIU and for non-service connected pension are inextricably intertwined with the service connection claims being remanded.  Accordingly, they must also be subject to this remand.  
 
Accordingly, the case is REMANDED for the following action:

1.  With appropriate assistance from the Veteran, secure copies of complete records of the medical treatment and evaluation he has received in prison dated since April 2013.  If possible, the Veteran should simply submit the records himself in order to expedite this case.    

2.  Attempt to afford the Veteran with an appropriate examination or examinations pertaining to his claims for service connection for respiratory disability, including mycoplasma mcognitus tuberculosis, shortness of breath and persistent coughing; entitlement to service connection for chronic multi-symptom illness, to include fibromyalgia and chronic fatigue syndrome; and entitlement to service connection for neurological disability, including as due to a chemical imbalance in the brain.   

The examination should be conducted in accordance with the instructions provided in VA Training Letter 10-01.  

The examiner or examiners are advised to examine and evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  The Veteran has claimed disability patterns related to fatigue, joint pain, neurological signs and symptoms and signs or symptoms involving the upper or lower respiratory system.  If any diagnostic testing, to include neurological/neurochemical brain-related tests (e.g. MRI, PET scan, CT scan etc.) or testing for respiratory infection such as tuberculosis, is indicated, such testing should be ordered.
  
The examiner should review the claims file as part of the examination and state that it was reviewed.  This review should include the service treatment records, the post-service VA medical records and examinations, the post-service private medical records and evaluations and the post-service prison medical records.  It should also include the Veteran's reported exposures listed on the Veteran's Persian Gulf registry code sheet, associated with the record in August 1998; the Veteran's own reported history of onset of illness during service, including  an August 1998 timeline of illness;  an October 2004 declaration; and a medical history statement received in January 2009.  

Additionally, the examiner should review any additional pertinent information supplied by the Veteran; pertinent affidavits from friends or family members pertaining to the Veteran's medical history, including a March 1999 affidavit from Major L, indicating that he noticed that the veteran was in poor respiratory health in the fall of 1992; and any other information deemed pertinent.  

Then, the examiner should provide a medical statement explaining whether the Veteran has any neurological, respiratory, joint pain-related and/or fatigue-related disability pattern that is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran has any neurological, respiratory, joint pain related and/or fatigue related disability pattern that is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, he or she should then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

A complete rationale for the opinions requested should be provided.    

3.  In attempting to arrange for the VA examination, the AOJ should specifically follow the instructions provided by Manual M21-1, Part III, Subpart IV, Chapter 3, Section A.9.D.  The AOJ and/or the local VHA Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be:

A) Escorted to a VA medical facility for examination by VHA personnel; or  
B) Examined at the prison by VHA personnel; or
C) Examined at the prison by a fee basis provider contracted by VHA; or
D) Examined at the prison by prison medical providers at VA expense.

If an examination could not be undertaken, all efforts made to attempt to arrange for the VA examination through the above means must be specifically documented in the claims file, including identifying and requesting the assistance of the appropriate prison officials and documenting the specific responses received from prison officials.

The Board notes that a notation included in the earlier April 2013 VA examination request indicates that a letter requesting that the Veteran be brought to the VAMC for an examination at needed to be sent to the prison in advance of any examination scheduling and that approval for such an arrangement had to come from the warden.  If this procedure is still in place, the AOJ and/or VHA Medical Examination Coordinator should ensure that an appropriate request letter is sent and that this action, along with the response from the prison, is documented in the claims file. 

4.  Review any report of a completed VA examination and ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  


5.  If any additional development is deemed necessary in relation to the Veteran's claims for a TDIU and for non-service connected pension, such development should be completed.  

6.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


